Case 1:20-cv-00509-TNM Document 11-1 Filed 05/21/20 Page 1 of 2




       Exhibit A
         Case 1:20-cv-00509-TNM Document 11-1 Filed 05/21/20 Page 2 of 2




    LATHAM & WATKINS FOIA REQUEST FOR GOPRELTO AND NUMBRINO RECORDS


Unless otherwise noted, in order for FDA to focus its search and produce documents in a timely fashion,
this document production will consist of emails to or from current Center for Drug Evaluation and
Research (“CDER”) employees, as well as attachments to those emails if available. The scope of this
search will not exceed the scope of FOIA request 2020-750.

References to “Lannett” shall be interpreted to include Cody Laboratories.

The production will be of:

•     Internal emails from between June 1, 2017 and December 14, 2017 that:

        o       Discuss the filing of Lannett’s cocaine hydrochloride application; or

        o       Contain the words “Lannett” and either “Genus” or “Goprelto”

•     Any emails between June 1, 2017 to September 21, 2017 from FDA to Lannett regarding Lannett’s
cocaine hydrochloride application.

•     Any emails or other documents between November 23, 2016 and January 10, 2020 that contain
either “cocaine hydrochloride” or “Goprelto” and at least one of “exclusivity” or “NCEE” or “NCE” or
“competition” or “monopoly.”

•     Emails regarding Lannett’s cocaine hydrochloride application and the PDUFA fee and small
business waiver.

•    Emails dated prior to January 10, 2020, regarding the manufacture of cocaine hydrochloride at
Lannett’s facility in Cody, Wyoming, the closure of this facility in 2019, and the manufacture of cocaine
hydrochloride at Silarx facility in Carmel, New York.

•     Emails to or from any current or former 1 CDER employees that contain both “Genus” and
“Lannett” and discuss one of: renally impaired patients, hepatically impaired patients, geriatric patients,
leachables, or QT prolongation.




1
  FDA’s search for emails to or from former CDER employees may be delayed because the agency has
prioritized its limited e-discovery resources, which are needed to access employees’ records, to address
COVID-19 related matters. FDA anticipates that production of this subset of documents will take about
six months.
